          Case 2:20-cv-00362-DWL Document 31 Filed 06/02/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel DeClements,                               No. CV-20-00362-PHX-DWL
10                  Plaintiff,                        ORDER
11   v.
12   My Home Group Real Estate LLC,
13                  Defendant.
14
15            IT IS ORDERED granting the stipulation of dismissal (Doc. 30).
16            IT IS FURTHER ORDERED that all claims of Daniel DeClements in the above-

17   captioned case are dismissed with prejudice, with each party bearing its own costs and
18   attorneys’ fees.

19            IT IS FURTHER ORDERED that all claims of any unnamed member of the

20   alleged class are dismissed without prejudice.
21            IT IS FURTHER ORDERED that the Clerk of Court terminate this action.
22            Dated this 2nd day of June, 2021.

23
24
25
26
27
28
